Case 2:20-cv-10518-GCS-APP ECF No. 41, PageID.635 Filed 04/09/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


FORD MOTOR COMPANY,
a Delaware Corporation, and
FORD GLOBAL TECHNOLOGIES,
LLC, a Delaware Limited Liability
Company,
                                         Case No: 2:20-cv-10518-GCS-APP
            Plaintiffs,
                                         Honorable George Caram Steeh
v.

AIRPRO DIAGNOSTICS, LLC,
a Florida Limited Liability Company,

            Defendant.

 GREGORY D. PHILLIPS (P80801)          ADAM J. BRODY (P62035)
 JARED L. CHERRY (P80800)              ZIYAD I. HERMIZ (P72236)
 PHILLIPS RYTHER &                     VARNUM LLP
 WINCHESTER                            Bridgewater Place
 4001 South 700 East, Suite 500        333 Bridge St. NW, Suite 1700
 Salt Lake City, Utah 84107            P.O. Box 352
 Tel: (801) 935-4932                   Grand Rapids, MI 49501-0352
 Fax: (801) 935-4936                   Tel: (616) 336-6000
 Attorneys for Plaintiffs              ajbrody@varnumlaw.com
                                       zihermiz@varnumlaw.com
                                       Attorneys for Defendant

           STIPULATED ORDER ALLOWING DEFENDANT'S
                  TO FILE EXHIBIT UNDER SEAL
Case 2:20-cv-10518-GCS-APP ECF No. 41, PageID.636 Filed 04/09/21 Page 2 of 3




      Defendant has moved, pursuant to E.D. Mich. L.R. 5.3(b), for an Order

permitting the filing under seal of Exhibit B to its Brief in Opposition to Plaintiff's

Motion for Protective Order [ECF No. 39].

      A determination on a motion for leave to file under seal is left to the sound

discretion of the district court. Meyer Goldberg, Inc. v. Fisher Foods, Inc., 823 F.2d

159, 161 (6th Cir. 1987).

      The exhibit that Defendant seeks leave to file under seal is compilation of

communications that occurred within Plaintiffs' organization and which address,

among other things, some aspects of Plaintiffs' business operations and strategy.

Good cause exists for filing this exhibit under seal because the documents have been

designated by Plaintiffs as Confidential or Attorneys Eyes Only under the Protective

Order entered in this case and because the exhibit contains sensitive and proprietary

information that could be harmful to Plaintiffs if it is publicly disclosed.

      The Court finds good cause for granting leave to file the exhibits under seal

to respect the privacy rights of Plaintiffs. See Brown & Williamson Tobacco Corp.

v. F.T.C., 710 F.2d 1165, 1179 (6th Cir. 1983).
Case 2:20-cv-10518-GCS-APP ECF No. 41, PageID.637 Filed 04/09/21 Page 3 of 3




      Accordingly, it is hereby ORDERED that Defendant's motion for leave to file

exhibit under seal is GRANTED with respect to Exhibit B to Defendants' Brief in

Opposition to Plaintiffs' Motion for Protective Order.



Dated: April 9, 2021                         s/Anthony P. Patti
                                             United States Magistrate Judge


STIPULATE TO ENTRY OF ORDER:



/s/ Adam J. Brody                          /s/ Jared L. Cherry (w/ Permission)
Adam J. Brody (P62035)                     Jared L. Cherry (P80800)
VARNUM LLP                                 PHILLIPS RYTHER &
Attorneys for Defendants                   WINCHESTER
                                           Attorneys for Plaintiffs

Dated: April 9, 2021                       Dated: April 9, 2021
